DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 8 (the inlet angle [turbine nozzle inlet angle] is less than the exit angle) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant’s claim amendment does not obviate this objection, as this limitation is not shown.  Note this drawing objection has been pending since the initial office action of 12/27/2019.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure The objection to the drawings will not be held in abeyance – note this objection has been outstanding since the initial office action of 12/27/2019. 
   
  Claim Objections
Claims 1-12 are objected to because of the following informalities:  in claim 1, 2nd paragraph, 2nd to the last line “and wherein an [should be the] annular combustion chamber is formed downstream of the plurality of fuel-oxidizer mixing nozzles.”  Note on line 5, “an annular combustion chamber” is already recited. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
 “plurality of turbine airfoils define an exit angle relative to the longitudinal centerline”  
By redefining ALL the angles, including “exit angle” and inlet angle [claims 4-12] relative to the longitudinal centerline vs reference plane, applicant’s amendment introduced new matter.  In fact, the newly claimed angles are 90 minus the original angles; in other words, the original angle plus the instantly claimed angle = 90 degrees.  Accordingly, applicant did not possess the angles of the amended claims, including the specific angle ranges claimed / disclosed.  Relative angle relationships that previously had a greater angle may now have the opposite, i.e. lower angle and vice versa [see e.g. claims 8, 9].  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
 Claims 1-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (2015/0167544) in view of Marchal et al (2,748,564) and further in view of Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave.” Joshi et al teach A propulsion system defining a radial direction extended from a longitudinal centerline extended along a longitudinal direction, and a circumferential direction relative to the longitudinal centerline, the propulsion system comprising: a rotating detonation combustion (RDC) system 8, 10 configured to generate a detonation wave 16 around an annular combustion chamber 8, 10 [Figs. 1, 2], wherein the RDC system comprises a plurality of fuel-oxidizer mixing nozzles 46 each defined by a converging-diverging nozzle wall defining a nozzle flowpath, wherein the nozzle wall defines a throat [see Figs 8-10] and a lengthwise direction extended between a nozzle inlet and nozzle outlet along the lengthwise direction, and wherein the RDC system defines a reference plane extending along the radial direction and perpendicular to the longitudinal centerline, and wherein the lengthwise direction of the nozzle flowpath intersects the reference plane and defines a nozzle angle [see Fig. 10] greater than zero degrees and approximately 80 degrees or less [as illustrated; see Fig. 10, noting that 17 is the direction of rotation of the detonation wave and 16 is the detonation wave, note the angle is illustrated as being greater than zero degrees and approximately 80 degrees or less relative to the reference plane; and wherein an / the annular combustion chamber is formed downstream of the plurality of fuel-oxidizer mixing nozzles; and a plurality of turbine airfoils disposed downstream of each nozzle of the RDC system includes a fuel injection port disposed approximately at the throat of each nozzle, wherein the fuel injection port is configured to flow a fuel to the nozzle flowpath, and wherein a longitudinal axis of the fuel injection port is oblique relative to the longitudinal centerline.  Lin et al [see annotations] teach each nozzle of the RDC system further defines a fuel injection port disposed approximately at the throat of each nozzle, wherein the fuel injection port is configured to flow a fuel to the nozzle flowpath and wherein a longitudinal axis of the fuel injection port is oblique relative to the longitudinal centerline [of the combustor] is well known in the art for fuel delivery to a RDC combustor.  It would have been obvious to one of ordinary skill in the art to inject fuel at the throat of each nozzle of the RDC system, as a conventional location for fuel injection employed in the fuel / oxidizer mixing art prior to injection in RDC combustion systems.  Note since the nozzles of Joshi are already inclined with respect relative to the longitudinal centerline, the longitudinal axis of the fuel injection port is oblique relative to the longitudinal centerline would be taught by Lin et alone, or by using an oblique fuel injection orifice with respect to the longitudinal centerline of the combustor.  

    PNG
    media_image1.png
    359
    618
    media_image1.png
    Greyscale

  Joshi et al further teach a turbine having airfoils1 with an exit angle downstream of the rotation detonation combustor [see paragraph 0035 and note at least rotating turbine airfoils with exit angle are inherent to all turbines], but does not illustrate the turbine section nor specifically teach a turbine nozzle with turbine airfoils downstream of the combustion chamber.  Marchal et al teach a detonation combustion chamber with a plurality of turbine airfoils2 7 [Fig. 4 or 5] disposed downstream of the combustion chamber 4, wherein the plurality of turbine airfoils define an exit angle relative to the reference plane / longitudinal centerline;  a turbine nozzle 7 [Fig. 4 or 5] disposed downstream of the combustion chamber 4, wherein the turbine nozzle comprises the plurality of turbine airfoils 7 defining the exit angle [exiting 7] relative to the reference plane / longitudinal centerline;		

  wherein the exit angle [exiting 7] and the nozzle angle [from 12, 5] are close relative to one another;	
wherein the plurality of turbine nozzle airfoils defines a turbine nozzle inlet angle [entering 7], and wherein the inlet angle is less than to the exit angle [exiting 7];
  wherein the plurality of turbine nozzle airfoils defines an inlet angle, and wherein the inlet angle [entering 7] is or less than the nozzle angle [associated with 12, 5].  The turbine nozzle 7 is used to optimize the performance of the downstream rotating turbine 8 [see col. 4, lines 25+].  It would have been obvious to one of ordinary skill in the art to employ the turbine nozzle, as taught by Marchal, with an inlet and exit angle and oriented relative to the upstream nozzle angle, in order to optimize the power from the downstream turbine.  It would have further been obvious to one of ordinary skill in the art to employ the claimed ranges of nozzle angle greater than zero degrees and approximately 80 degrees or less relative to the reference plane, the exit angle and the nozzle angle [from 12, 5] are within approximately 20 degrees relative to one another and wherein the exit angle and the nozzle angle are approximately equal, as using the workable ranges in the art for the angles of the nozzle, the turbine nozzle and exit angle.  	


  

  Claims 1-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (2015/0167544) in view of Marchal et al (2,748,564) and Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave”, as applied above, and further in view of Negulescu (2013/0086908).  Joshi et al further teach a turbine having airfoils with an exit angle downstream of the rotation detonation combustor [see paragraph 0035 and note at least rotating turbine airfoils with exit angle are inherent to all turbines], but does not illustrate the turbine section nor specifically teach a turbine nozzle with turbine airfoils downstream of the combustion chamber.  Negulescu teaches wherein fuel-oxidizer mixing nozzles in the combustor 1, the plurality of fuel-oxidizer mixing nozzles 8 is positioned at a nozzle angle relative to the reference plane greater than zero degrees and approximately 80 degrees or less, and wherein an annular combustion chamber 1 is formed downstream of the plurality of fuel-oxidizer mixing nozzles 8; and a plurality of turbine airfoils 12 disposed downstream of the annular combustion chamber 1, wherein the plurality of turbine airfoils define an exit angle relative to the longitudinal centerline / reference plane [see Figs. 1; 2];  wherein the lengthwise direction of the nozzle 8 intersects the reference plane and defines a nozzle angle greater than zero degrees and approximately 80 degrees or less relative to the reference plane 90˚ -  β / longitudinal centerline β [see paragraph 0034 can be 70˚];    a turbine nozzle 13 disposed downstream of the combustion chamber 1, wherein the equal to or less than the nozzle angle [the angle β or 90- β from the nozzle is approximately equal to the inlet angle to the turbine nozzle airfoils 12].  Negulescu teaches the angled geometry allows preserving the swirl / rotation of the flow entering the turbine [see paragraphs 0013-0014] and thus allows for reducing length and weight for the gas turbine engine.  It would have further been obvious to one of ordinary skill in the art to employ the claimed ranges of nozzle angle greater than zero degrees and approximately 80 degrees or less relative to the reference plane, the exit angle and the nozzle angle within approximately 20 degrees relative to one another and wherein the exit angle and the nozzle angle are approximately equal, as using the 

Claims 1-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaka et al (2017/0146244) in view of Tangirala et al (2008/0098748) and Joshi et al (2015/0167544) and Negulescu (2013/0086908) and optionally in view of Lange et al (3,336,754)   Kurosaka et al teach [Fig. 10a, annotated below] A propulsion system defining a radial direction extended from a longitudinal centerline extended along a longitudinal direction, and a circumferential direction relative to the longitudinal centerline, the propulsion system comprising: a rotating detonation combustion (RDC) system configured to generate a detonation wave around an annular combustion chamber, wherein the RDC system comprises a at least one fuel- oxidizer mixing nozzles 10 each defined by a converging-diverging nozzle wall defining a nozzle flowpath, wherein the nozzle wall defines a throat [see annotations] and a lengthwise direction extended between a nozzle inlet and nozzle outlet along the lengthwise direction, and wherein the RDC system defines a reference plane extending along the radial direction and perpendicular to the longitudinal centerline, and wherein the lengthwise direction of the nozzle flowpath intersects the reference plane, and wherein an .   

    PNG
    media_image2.png
    452
    448
    media_image2.png
    Greyscale

 Kurosaka et al teach at least one fuel- oxidizer mixing nozzle 10 each defined by a converging-diverging nozzle wall defining a nozzle flowpath, wherein the nozzle wall defines a throat and a lengthwise direction extended between a nozzle inlet and nozzle outlet along the lengthwise direction but do not teach a plurality of fuel- oxidizer mixing nozzles each defined by a converging-diverging nozzle wall defining a nozzle flowpath, the system defines a reference plane extending along the radial direction and perpendicular to the longitudinal centerline, and wherein the lengthwise direction of the nozzle flowpath intersects the reference plane and defines a nozzle angle greater than zero degrees and approximately 80 degrees or less relative to the reference plane NOR at least one turbine airfoils disposed downstream of the annular combustion chamber, wherein the at least one turbine airfoils define an exit angle relative to the longitudinal centerline. However, Kurosaka et al teach the invention could be used with turbine engines [paragraph 0024].   Joshi et al is applied as a teaching references for using the rotation detonation chamber upstream of a turbine, including turbine airfoil, in turbine engines.  It would have been obvious to one of ordinary skill in the art to employ the rotating detonation engine upstream of a turbine airfoil, as taught by Joshi et al, in order to use it to generate power and/or thrust.   Negulescu teaches wherein the RDC system comprises a plurality of fuel- .
 Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments are deficient regarding the new matter issue regarding claims 1-13.  Applicant only addressed a single instance of the problematic revisions and failed to adequately correct all the requisite problem areas.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues the oblique fuel injection port is missing in Joshi.  However, applicant neglected the teachings of Lin et al, which were also applied concerning the fuel injection port.  Accordingly, applicant’s arguments remain unpersuasive as combining the fuel injection port of Lin et al into the throat of Joshi et al teach the claim limitations.
 Contact Information

The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 10, 2021
	
 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Again note that the claimed turbine airfoils read on the rotating turbine blades as well as the disclosed stationary turbine nozzles.  
        2 Note while turbine airfoils also read on 8, which have a non-zero exit angle, the main interpretation under 35 USC 103 is that the turbine airfoils are the stationary nozzle vanes 7, to correspond to the disclosed invention.